DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities: in claim 1, “the portion” in line 3 lacks antecedent basis, in that there are two portions, “an inner portion” and “an outer portion”.  Therefore, it is unclear which “portion” line 3 references.  For application of prior art the Examiner has presumed that either portion satisfying the language following “the portion” reads on the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmadhikari et al. (US Pat No. 9,642,811; 2017).
Regarding instant claim 1, Dharmadhikari teaches an abuse deterrent immediate release biphasic matrix solid dosage form (abstract) comprising an intragranular phase (which reads on an inner portion) comprising a mixture of a drug susceptible to abuse and a reverse enteric polymer; an extragranular phase (which reads on an outer portion); and an alkalizer (claim 1). The reverse enteric polymer fall under the class of pH dependent polymers and functions as a release rate controlling polymer (col. 12, lines 55-65). The intragranular phase (inner portion) further comprises a first part of the alkalizer and the extragranular phase (outer portion) comprises a second part of the alkalizer (claim 1). When a part of the alkalizer is in the same phase as the reverse enteric polymer i.e., in admixture with each other, the combination forms a highly effective release inhibiting agent (col. 5, lines 49-58), thus decreasing the release rate if more than one unit is administered. Therefore, it is understood that when the alkalizer is in the extragranular phase (i.e., different phase from the reverse enteric polymer) a release inhibiting agent cannot be formed, and as such the dosage form releases the drug in the conventional immediate release manner when only one unit is administered.
Regarding instant claim 2, Dharmadhikari teaches when the reverse enteric polymer and the antacid such as alkalizer are present in amounts such that when more 
Regarding instant claim 3, Dharmadhikari teaches examples of alkalizer include, but are not limited to sodium carbonate, sodium bicarbonate, magnesium oxide (col 14 lines lines 55-59). Wherein the release inhibiting agent is the reverse enteric polymer and the antacid together and the antacid is preferably a combination of sodium bicarbonate and magnesium oxide (col 17 lines 27-59). See Table 11, wherein magnesium oxide (sustained alkalizer) is present in the intragranular phase and both sodium bicarbonate and magnesium oxide (immediate alkalizers) in the extragranular phase. See also Table 14 wherein magnesium oxide (sustained alkalizer) is present in the drug reverse enteric polymer granule and sodium bicarbonate (immediate alkalizer) is present in the extragranular phase. 17).
Regarding instant claim 4, Dharmadhikari teaches preferred reverse enteric polymer i.e. a pH dependent polymer used is a methyl methacrylate butyl methacrylate-dimethyl aminoethyl methacrylate copolymer which is a cationic copolymer synthesized from dimethyl aminoethyl methacrylate and neutral methacrylic acid esters, more particularly as is commercially available under the trade name Eudragit (col 13 lines 7-16).

Regarding instant claim 6, Dharmadhikari teaches the amount and the
ratios of the reverse enteric polymer to the antacid depend on the type of matrix and the ratio can vary from 1:1 to 1:10. More specifically the amount of reverse enteric polymer can be from about 14 to 75% and the amount of antacid present extragranularly ranges from about 47 to 68% (col 18 lines 15-20); which overlaps with instant claimed ranges of 2.0 to 3.0 alkalizer to pH dependent polymer.
Regarding the claimed amounts of instant claims 5 and 6, Dharmadhikari teaches overlapping amounts and therefore one would reasonably expect the abuse deterrent oral solid dosage form to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).
Additionally, a reference is analyzed using its broadest teachings. MPEP 2123 [R-08.2012]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.

Regarding new claim 7, examples of Dharmadhikari are labeled immediate release solid dosage forms; see Tables 11 and 14.  Inspection shows examples (e.g., 8, 9, 10) with alkalizers (magnesium oxide and/or sodium bicarbonate) in intragranular, extragranular, and drug ‘reverse enteric polymer’ phases; i.e., including immediate release form of alkalizer in the inner portion (intragranular).
Regarding the outer portion containing rate controlling excipient, the Examiner has reviewed the instant specification, which identified, inter alia, ethyl cellulose as rate controlling (sustained release) excipient (instant Examples 1, 2, 4; Table 4; Figure 6).  Ethyl cellulose is taught by Dharmadhikari as a second polymer which is an alcohol dose-dumping resistance polymer; this may be incorporated either in intragranular phase or extragranular phase (15:16-22; ethyl cellulose is present in the intragranular phase of Example 11, and alcohol dose dumping is present in the extragranular phase in Figure 5).  Placement of the same ethyl cellulose in extragranular, in which the intragranular form of alkalizer is immediate release (as in the examples), would give an obvious form reading on claim 7.  Even if this claim were construed to require both immediate and sustained release in the outer portion (extragranular) while having immediate release in the intragranular, combining immediate and sustained release in 

Applicant argues:
Applicant traverses this rejection and respectfully requests reconsideration. 
The '811 Patent does not disclose or suggest including in the outer portion of the dosage form both (i) an immediate release form of an alkalizer and (ii) a sustained release form of an alkalizer. The dosage forms in the '811 Patent only include an immediate release form of an alkalizer in the outer portion. The dosage forms in the '811 Patent do not have a sustained release form of an alkalizer in their outer portion. 
As discussed in paragraph 3 of the published version of the present application (US 2020/0222329), in instances where there is excess acid secretion (for example, in patients with hyperacidity or in patients having acid rebound effect), there is a need for the presence of excess alkalizer in the dosage form to neutralize the acidic environment and prevent the release of the drug which is susceptible to abuse. Incorporation of excess alkalizer into the dosage form of the '811 Patent (referred to by its earlier publication US 2015/0320689), however, resulted in incomplete release of the drug susceptible to abuse from a single unit of the dosage form. The inventors surprisingly discovered that complete drug release was achieved by incorporating the alkalizer in both immediate release form and sustained release form in the outer portion. 
The dissolution profiles of dosage forms containing both a sustained release and an immediate release form of alkalizer in the outer portion (Examples 1 and 2) were determined and compared to a dosage form containing only an immediate release form of alkalizer in the outer portion (Comparative Example 1). The results are provided in Table 6 of US 2020/0222329. While the dosage form which did not contain a sustained release form of alkalizer only released 52% of the drug (hydrocodone) after 60 minutes, the dosage forms containing the sustained release form of alkalizer released 97% and 99%. 
The dosage forms of the present invention prevent drug release when multiple dosage forms are taken, while providing complete drug release, even in patients with excess acid secretion, when a single dosage form is administered. The '811 Patent does not disclose or suggest a dosage form as presently claimed or the surprising results obtained by it. 


This is not persuasive.
The Examiner does not agree with the construction of claim 1 argued.
The wherein clause starting in line 3, references “the portion”.  This language lacks antecedent basis, in that there are two unique “portions” prior to “the portion”.  Accordingly, the claim has been construed to require devoid of drug susceptible to abuse in either portion (satisfied by the outer portion, the extragranulate, taught by Dharmadhikari).  The language that follows, “and comprises…” (starting in line 3) may be in the solid dosage form, in the inner portion or in the outer portion recited.
Sustained release polymer explicitly is not a requirement of the claims, it is only required in one of the portions.  Nonetheless, with respect to new claim 7, the Examiner has provided teachings of the only example in the instant specification of a sustained release excipient, ethyl cellulose.  This compound is taught for the purpose of elimination of alcohol dumping.  Nonetheless, absent evidence to the contrary, the instant recited sustained release would have been characteristic of this same polymer, together with alkalizer, whether in the inner or outer portion of the obvious dosage form.  Because immediate release alkalizer is clearly taught in several examples (and with immediate release in the inner portion, and Dharmadhikari also teaches ethyl cellulose may be used in either intragranulate or extragranulate, the skilled artisan would have found it obvious to incorporate a mixture of ethyl cellulose/ alkalizer and immediate release portion of alkalizer in the extragranulate portion, together with immediate release alkalizer in the inner portion.  (This arrangement, while utilized in examples of the instant specification, is not a requirement of any of the rejected claims.  
Furthermore, if it is Applicant’s position that addition of sustained release form of alkalizer in the outer portion brings about the difference in Figure 3, ethyl cellulose is taught by Dharmadhikari in either intragranular or extragranular portions.  Comparative data to the closest prior art embodiment (e.g., extragranular ethyl cellulose) is required.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611